Citation Nr: 1801364	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-43 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for left lower extremity radiculopathy. 

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  Entitlement to an initial compensable rating for tension headaches. 

5.  Entitlement to a rating in excess of 50 percent for major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the United States Army with active duty from February 2010 to December 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This claim was previously before the Board in November 2016, at which time it was remanded for further development, to include scheduling the Veteran for either a travel board or videoconference hearing.  The Veteran was subsequently scheduled for a hearing, however, the Veteran's representative withdrew the Veteran's hearing request in a December 2017 written correspondence to the Board.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (d) (2017).  The claim has now returned to the Board for further appellate action.

The issues of entitlement to service connection for a low back disability, left lower extremity radiculopathy, and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service-connected tension headache disability is manifested by 3 to 4 headaches per week with photosensitivity, but no characteristic prostrating attacks. 

2.  The Veteran's service-connected major depressive disorder is manifested by symptoms that include: depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and inability to establish and maintain effective relationships, but without total social and occupational impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tension headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114a, Diagnostic Code 8100 (2017).

2.  The criteria for a rating of 70 percent, but no higher, for major depressive disorder have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in June 2013, plus additional development letters, satisfied the VCAA notice requirement for his entitlement to service connection claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file. 

The Veteran was most recently provided examinations in connection with his claims in November 2015.  A review of the examination reports reflects that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.


II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Tension Headaches

The Veteran and his representative have asserted that he is entitled to an initial compensable evaluation for his tension headaches which are rated under 38 C.F.R. § 4.124, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months; and the maximum schedular rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTONARY 1554 (31st Ed. 2007), "prostrating" is defined as "extreme exhaustion or powerlessness." 

The Veteran was afforded with a VA examination for his tension headaches in November 2015.  During that examination, a diagnosis of tension headaches was confirmed.  The examiner noted that the Veteran experienced headaches 3 to 4 times per week and that the headaches lasted approximately 30 to 45 minutes, with symptoms such as sensitivity to light and noise.  The Veteran reported that he deals with his headaches by lying down if he is at home and by continuing with his tasks if he is not.  

However, the VA examiner opined that the Veteran did not have characteristic prostrating attacks of migraine/ non-migraine headache pain and noted that the Veteran's headache condition did not impact his ability to work.  See,  November 2015 VA examination.  As stated earlier, in order to be entitled to a compensable rating for tension headaches, there must be clinical evidence of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran has also acknowledged that he will lay down if he is at home but with otherwise continue on with his activities.  As the VA examiners report was issued following a review of the Veteran's claims file and an in-person examination, the Board has assigned the VA examiners opinion with high probative value.  Of note, the VA examiners opinion is not contradicted by any other clinical evidence of record.  

In conclusion, the Board finds that the Veteran's service-connected tension headache disability more closely approximates a noncompensable rating and accordingly, a higher evaluation is not warranted. 

b.  Major Depressive Disorder

The Veteran and his representative have asserted that his MDD warrants a rating in excess of 50 percent, which is which is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claims were certified to the Board after August 4, 2014, DSM-V applies.  Since the most recent VA examination in November 2015 considered the Veteran's disorder under DSM-V, the Board finds that it may proceed to consider the merits of the claim.

As stated above, the Veteran and his representative assert that the Veteran is entitled to a rating in excess of 50 percent for service-connected MDD due to the severity of his symptoms. 

The Veteran was first afforded with a VA examination for his MDD in June 2014, which confirmed his diagnosis of major depressive disorder.  The VA examiner noted that the level of depression was moderately severe.  The Veteran's symptoms included, among others, depressed mood, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  See, June 2014 VA examination. 

The Veteran's next VA examination took place in November 2015.  At that VA examination, the VA examiner again confirmed the diagnosis of major depressive disorder, however, this time it was noted to be "recurrent severe without psychotic features."  During the examination, the Veteran stated that he does not have any friends and does not go out to socialize.  The Veteran's symptoms during this examination were consistent with the symptoms reported during the June 2014 VA examination, including depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  Overall, the VA examiner opined that the Veteran's MDD resulted in occupational and social impairment with reduced reliability and productivity.  See, November 2015 VA examination. 

Additionally, the Veteran received periodic treatment through VA for his MDD.  While the Veteran was noted to be pleasant with insight and judgment to be intact and to be without psychosis or suicidal ideations, the Veteran consistently reported depressed mood and feelings of detachment, as well as some memory problems.  In September 2017, the Veteran's depression was noted to be severe.  See, post-service treatment records dated January 2016, June 2016, February 2017, September 2017, and November 2017. 

A private medical opinion with respect to the Veteran's current mental state was obtained by the Veteran and his representative in November 2017.  During this examination, the Veteran's noted symptoms were consistent with the symptoms as previously recorded during his June 2014 and November 2015 VA examinations.  Specifically, the Veteran continued to endorse depressed mood, anxiety, memory problems, and sleep impairment.  Overall, the private examiner opined that the Veteran's MDD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  See, private treatment record dated November 2017.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's MDD symptomatology most nearly approximates the criteria for a 70 percent disability and that therefore, the Veteran is entitled to an initial rating of 70 percent, but no higher.  38 U.S.C. § 5107 (2012).  The Board notes the Veteran is not entitled to a rating in excess of 70 percent because the medical evidence of record does not indicate that the Veteran's condition included gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, a higher rating of 100 percent is therefore not warranted. 


ORDER

The criteria for an initial compensable rating for tension headaches have not been met. 

The criteria for a rating of 70 percent, but no higher, is granted, subject to the laws and regulations governing VA compensation.




REMAND

While the Board sincerely regrets further delay, further development is required before the Veteran's claims for entitlement to service connection for a low back disability and bilateral lower extremity radiculopathy may be adjudicated on the merits. 

The Board notes that, to date, the Veteran has not been afforded with a VA examination in connection with his claims for service connection for a low back disability and bilateral lower extremity radiculopathy.  In June 2013, the Veteran was evaluated for medical discharge and his noted symptoms included muscle spasms, flare-ups, stiffness, decreased range of motion, parenthesis, and lower leg/foot numbness.  However, no diagnosis was provided.  Later in June 2013, a follow-up opinion was obtained, but again, no diagnosis was provided and the only statement provided stated that the "decreased range of motion is considered normal for SM due to body habitus."  See, June 2013 medical reports.  As this opinion does not have a thorough rationale and does not address the Veteran's extensive symptoms previously noted, the Board finds it to be inadequate.  As it stands, the Board finds that the evidence of record does not contain sufficient medical evidence to decide the Veteran's claim and accordingly, an examination is warranted to clarify any current potential low back and bilateral lower extremity radiculopathy disabilities and to determine their nature and etiology.  38 C.F.R. § 3.159(c)(4)(2017); McLendon v. Nicholson 20 Vet. App. 79, 81 (2006). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private medical treatment records and associate them with the Veteran's claims file.  

2.  Once any outstanding treatment records have been obtained, the Veteran should be afforded a VA examination to determine the nature and etiology of any current low back and bilateral lower extremity radiculopathy disabilities.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner.  After a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Determine whether or not the Veteran has any current low back disabilities. 

b.  Determine whether or not the Veteran has right lower extremity radiculopathy. 

c.  Determine whether or not the Veteran has left lower extremity radiculopathy. 

d.  For each disability present, provide an opinion as to whether or not the disability is etiologically related to the Veteran's active duty service. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


